DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.
Accordingly, claims 1, 3, 4, 8 and 18 were amended, and claims 2, 10 and 17 were cancelled. Claims 1, 3-9, 11-16 and 18-20 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho as shown below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (US 2018/0247992).
Re claims 1 and 18: As shown in Fig. 1, Cho discloses a liquid crystal display device (paragraphs 3, 133 and 134) comprising a liquid crystal display substrate 1000, wherein the liquid crystal display substrate comprises:
 a plurality of pixel units PX, a driving circuit 300, a conductive layer 180 and a flexible substrate 110, wherein the pixel units PX are connected with the driving circuit 300 by means of the conductive layer 180, and the driving circuit 300 is configured to drive the plurality of pixel units to display images (paragraphs 51-53, 62 and 63);
the flexible substrate 110 is in a bent state, the conductive layer 180 is outside a bending position BR of the flexible substrate 110, and the driving circuit 300 and the plurality of pixel units PX are respectively on two opposite sides of the flexible substrate 110 in the bent state (Figs. 3 and 5A); and
wherein the liquid crystal display substrate further comprises a second buffer layer 130 on a side, which is away from the flexible substrate 110, of the conductive layer 180, and an orthographic projection of the second buffer layer 130 on the flexible substrate 110 covers an orthographic projection of the conductive layer 180 on the flexible substrate 110 (Fig. 5A); and
wherein at least one through hole HL is arranged in the conductive layer 180 at a bending region BR, a bottom of the through hole HL is in contact with the flexible substrate 110 (paragraph 54 and Figs. 6-12), and both the flexible substrate 110 and the conductive layer 180 are bent in the bending region BR (Fig. 5A); and
wherein the liquid crystal display substrate further comprises a first base substrate 421 and a second base substrate 422; when the flexible substrate 110 is in a non-bent state, an orthographic projection of the second base substrate 422 on the flexible substrate 110 in a second direction D3 covers an orthographic projection of the driving circuit 300 on the flexible substrate 110 in the second 
Re claim 3: The liquid crystal display substrate according to claim 1, wherein an extending direction of the through hole HL is perpendicular to a surface, which is in contact with the bottom of the through hole, of the flexible substrate 110 (Fig. 7).
Re claim 4: The liquid crystal display substrate according to claim 1, wherein a cross section of the through hole HL is of a circle shape, a diamond shape, or a strip shape, and a direction of the cross section crosses the extending direction of the through hole HL (Figs. 6 and 8-12).
Re claim 13: The liquid crystal display substrate according to claim 1, as shown Figs. 2 and 3, further comprising: a third buffer layer 410, wherein the third buffer layer is inside the bending region BR of the flexible substrate 110 in the bent state, the third buffer layer 410 is configured to fix a relative position between the flexible substrate 110 in a soldering region NR and the flexible substrate 110 in a display region DR; 
the driving circuit 300 is formed on a surface of the flexible substrate 110 in the soldering region NR, and the plurality of pixel units PX are formed on a surface of the flexible substrate 110 in the display region DR.
Re claim 14: The liquid crystal display substrate according to claim 13, further comprising: a supporting structure 420 (421, 422), wherein a first side of the supporting structure 421 is fixedly connected with a target surface of the flexible substrate 110 in the display region DR, a second side of the supporting structure 422 is fixedly connected with a first side of the third buffer layer 412, and a second side of the third buffer layer 412 is fixedly connected with a target surface of the flexible substrate 110 in the soldering region DR (Figs. 2 and 3);
wherein an orthographic projection of the supporting structure 421 on the flexible substrate 110 along a first direction D3 covers an orthographic projection of the plurality of pixel units PX on the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0247992) in view of Choi et al. (Choi, US 2018/0083210).
Re claim 5: The liquid crystal display substrate according to claim 1:
As shown in Figs. 2 and 3, Cho does not disclose a first buffer layer, wherein the first buffer layer is on a target surface of a side, which is away from the conductive layer, of the flexible substrate 110, and covers a portion, which is in the bending region, of the target surface, and the flexible substrate 110 is bent in a bending region BR.
As shown in Fig. 2, Choi discloses a display substrate comprising a conductive layer 205, a flexible substrate 110 supported by a supporting member 520, and a first buffer layer 525 (in bending region BA) (paragraphs 56-59), wherein the first buffer layer 525 is on a target surface of a side, which is away from the conductive layer 205, of the flexible substrate 110, and covers a portion, which is in the bending region BA, of the target surface, and the flexible substrate 110 is bent in a bending region BA.

Thus, as taught by Choi, it would have been obvious to one having skill in the art at the time the invention was made to employ a first buffer layer, wherein the first buffer layer is on a target surface of a side, which is away from the conductive layer, of the flexible substrate, and covers a portion, which is in the bending region, of the target surface, and the flexible substrate is bent in a bending region in order to support the flexible substrate of the display panel in the bending region.
Re Claim 6: The liquid crystal display substrate according to claim 5, wherein a cross section of a contact surface of the first buffer layer 525 and the flexible substrate 110 in the bending region BA is of an arc shape in a direction perpendicular to the contact surface as shown in Fig. 2 of Choi.
Re Claim 7: The liquid crystal display substrate according to claim 5, as shown in Figs. 2 and 3 of Cho, further comprising:
a supporting structure 420, wherein the supporting structure is on the target surface, and an orthographic projection of the supporting structure on the flexible substrate 110 in a first direction D3 covers an orthographic projection of the plurality of pixel units PX (in DR region) on the flexible substrate 110 in the first direction D3.
With the modification, it is obvious that the first buffer layer covers a surface, which faces the bending region BR, of the supporting structure 420.
Re Claim 8: The liquid crystal display substrate according to claim 7, wherein the supporting structure 420 comprises the first base substrate 421 as shown in Fig. 3 of Cho.
Re Claim 9: The liquid crystal display substrate according to claim 5, wherein Choi discloses that the first buffer layer 525 is made of metal, foam, resin or acrylic (paragraph 59).
Re Claim 11: The liquid crystal display substrate according to claim 10:

Re Claim 12: The liquid crystal display substrate according to claim 11, wherein Cho discloses that the second buffer layer 130 may include organic materials (paragraph 80). Accordingly, it is obvious that the organic materials can be ultraviolet curing adhesive, acrylic or epoxy resin.
Further, as shown in Fig.2, Choi also discloses that the second buffer layer 320 may include a photo-curable resin to reduce or minimize the force applied to the conductive layer in the bending region (paragraph 64).
Re Claim 15: The liquid crystal display substrate according to claim 13: 
As shown above, Fig. 2 of Choi shows a first buffer layer 525 (in bending region BA), wherein the third buffer layer 525 (in SA region) and the first buffer layer 525 (in BA region) are of an integral structure, and wherein the first buffer layer 525 is located on a target surface, which is away from the conductive layer 205, of the flexible substrate 110 and covers a portion of the target surface in a bending region BA, and the flexible substrate 110 is bent in the bending region BA.
Further, as shown in Fig. 2 of Cho, with the modification, it is obvious that the third buffer layer 410 and the first buffer layer are of an integral structure.
Re Claim 16: The liquid crystal display substrate according to claim 13:
Choi discloses that the third buffer layer 525 may include an acrylic resin, an epoxy resin, a fluoro-resin, a Teflon resin, and/or the like (paragraph 59). Choi does not suggest the third buffer layer is made of foam; however, according to an intended application, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the third buffer layer made .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0247992) in view of Zha et al. (Zha, US 2019/0302529).
Re Claim 19: The liquid crystal display device according to claim 18:
As shown in Fig. 1, Cho discloses a plurality of pixel units PX of the liquid crystal display substrate comprise liquid crystal cells, the plurality of pixel units PX is formed on a surface of the flexible substrate 110 in the display region DR, and the driving circuit 300 is formed on a surface of the flexible substrate 110 in the soldering region NR.
However, Cho does not disclose that the liquid crystal display device further comprises a middle frame and a backlight source, wherein the backlight source and the middle frame are in a gap formed by the flexible substrate in a soldering region and the flexible substrate in a display region, and the middle frame is on a side, away from the plurality of pixel units, of the backlight, and the liquid crystal cells and the backlight source are fixedly connected with the middle frame.
As shown in Figs. 3 and 4, Zha discloses a LCD display device comprising a substrate 11 (flexible substrate) and a backlight source C, wherein the backlight source C and the substrate 11 are in a gap formed by the flexible substrate 32 and the LC cells 30, and the substrate 11 is on a side, away from the plurality of pixel units, of the backlight C.
Zha discloses that the thickness of the backlight source C may be about 1 mm, and the flexible substrate 32 may be bent and fixed to the substrate 11, and the liquid crystal cells 30 and the backlight source C are fixedly connected with the substrate 11 (paragraph 35).
Accordingly, the substrate 11 is considered as a middle frame which is used to fix the liquid crystal cells and the backlight source together.

Re Claim 20: The liquid crystal display device according to claim 19:
As shown in Fig. 5A of Cho, the conductive layer 180 is outside a bending region BE of the flexible substrate 110.
Further, as shown in Figs. 3 and 4 of Zha, the middle frame 11 comprises a first buffer layer (bent portion B), the first buffer layer is on a target surface of a side, which is away from the conductive layer, of the flexible substrate 32 and covers a portion of the target surface (lower bent corner) in a bending region, the flexible substrate 32 is bent in the bending region; and
wherein the middle frame 11 and the first buffer layer B in the liquid crystal display substrate are of an integral structure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        April 17, 2021